Citation Nr: 0833419	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-22 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 
1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to July 
1945.  The veteran died in September 2003.  The appellant is 
the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2008, the appellant testified before the undersigned 
at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During her hearing before the undersigned, the appellant 
indicated that the veteran had received treatment at the VA 
medical center in Beckley, West Virginia.  She believed this 
treatment was in the 1960s or 1970s for a psychiatric 
disorder.  These records have not been requested by VA.

In addition, the appellant has contended that the veteran was 
improperly treated by VA in 2000, and, as a result, he 
developed renal failure.  On remand, the RO should ask the 
appellant to specify the date and location of this treatment.  
If that information is provided, the RO should request these 
records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to specify the 
location and date of the treatment 
provided to the veteran that she believes 
caused his renal failure.  If such 
information is obtained, request the 
records.

2.  Request all records pertaining to the 
veteran from the VA medical center in 
Beckley, West Virginia.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

